[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (110.25)
After hearing held on defendant-Lensink's motion, the court finds as follows:
Whether the defense of sovereign immunity does or does not bar suit against the defendant depends upon the status of J. Neale MacDonald Company, Inc., Antonio Pinheiro, and Interdome Group; i.e., whether they were staff members, employees, agents, or servants of the defendant-Lensink and therefore within the purview of 19a-24 of the Connecticut General Statutes, as the plaintiff alleges.
When it becomes apparent that a genuine issue of fact exists as to subject matter jurisdiction, the trial court must conduct an evidentiary hearing to insure the right of each party to present all relevant and material evidence for judicial resolution thereof. Kingsley v. International Co., 5 Conn. App. 76, 78-79
(1985).
The parties are ordered to take steps to assign the matter for an evidentiary hearing on the above described factual issue.
So ordered.
GAFFNEY, J.